Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 227 filed 01/31/19     PageID.8252    Page 1 of
                                      7


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS
  OF MICHIGAN, ROGER J. BRDAK,
  FREDERICK C. DURHAL, JR.,
  JACK E. ELLIS, DONNA E.
  FARRIS, WILLIAM “BILL” J.
  GRASHA, ROSA L. HOLLIDAY,
  DIANA L. KETOLA, JON “JACK” G.
  LASALLE, RICHARD “DICK” W.
  LONG, LORENZO RIVERA and                   No. 2:17-cv-14148
  RASHIDA H. TLAIB,
                                             Hon. Eric L. Clay
        Plaintiffs,                          Hon. Denise Page Hood
                                             Hon. Gordon J. Quist
  v.

  JOCELYN BENSON, in her official
  Capacity as Michigan
  Secretary of State,

        Defendant.


                 DEFENDANT’S NOTICE REGARDING ORDER
                   GRANTING PLAINTIFFS’ MOTION FOR
                 DETERMINATION OF PRIVILEGE (ECF 216)

        Defendant Jocelyn Benson, in her official capacity as Michigan Secretary of

  State, by her counsel, Miller, Canfield, Paddock and Stone, P.L.C., submits the

  following notice regarding this Court’s Order Granting Plaintiffs’ Motion for

  Determination of Privilege (ECF 216) (“Privilege Order”):
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 227 filed 01/31/19       PageID.8253    Page 2 of
                                      7


        On December 5, 2018, Plaintiffs filed a motion seeking a determination as to

  whether the attorney-client privilege shielded from discovery: (a) certain topics of

  deposition testimony about “weekly redistricting meetings”; and (b) the documents

  that Jeffrey Timmer, the individual responsible for drawing the maps at issue in

  this case, identified in his privilege log (the “Timmer Documents”). See ECF 150,

  PageID.5930. In that motion, the Plaintiffs asked this Court to “find that Mr.

  Timmer has waived any privilege that may otherwise have been applicable to the

  documents listed on the log.” Id., PageID.5944 (emphasis added). The documents

  at issue are not the Secretary of State’s documents, and neither the current

  Secretary of State nor her current attorneys possess the Timmer Documents.

  Indeed, Plaintiffs did not challenge any assertion of privilege by the Secretary,

  who has never asserted any privilege over documents possessed by Timmer

  precisely because they are not the Secretary’s documents and they do not involve

  the Secretary’s privilege.

        In her response to the Plaintiffs’ motion, the Secretary challenged whether

  Plaintiffs actually sought relief against the parties to this case, explaining that

  various nonparties had asserted their privileges during their depositions, and that

  Plaintiffs sought to compel production of documents “withheld six months ago

  during the course of discovery by a nonparty (Jeff Timmer)” and “a determination

  that privileges do not apply to the communications multiple other nonparties had



                                          -2-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 227 filed 01/31/19         PageID.8254    Page 3 of
                                      7


  with Mr. Timmer as relate to these documents.”             ECF 164, PageID.7069

  (emphases added). The Secretary further clarified that she had responded in full to

  Plaintiffs’ discovery requests, and that Plaintiffs did not challenge any of those

  responses. Id., PageID.7068–69.

        In its order to supplement the proposed final pretrial order (ECF 159), this

  Court noted that the Secretary’s former counsel had stated at the Final Pretrial

  Conference that the privilege log in dispute in this case was prepared by Timmer,

  not by the Secretary. ECF 159, PageID.6338, n.1. The Court thus directed, as a

  provision to be included in the parties’ supplement to the proposed pretrial order,

  that the Secretary, “in order to avail herself of the [Timmer] privilege log at trial,

  … must adopt the privilege log that Timmer created.” Id. The Court went on to

  state that “[i]f [the Secretary] is adopting the privilege log prepared by Timmer,

  then she must comply with the instructions above [in paragraph 4] if she wishes to

  rely on Timmer’s assertions of privilege.” Id.          (emphases added).      Those

  instructions included submitting to the Court, for in camera review, six catalogued

  binders “containing a copy of each item for which [the Secretary] is asserting

  privilege.” Id. ¶ 4.

        In accordance with the Court’s directive, when the parties submitted their

  proposed supplement to the proposed final pretrial order on December 22, 2018

  (ECF 172) (“Proposed Supplement”), the Secretary stated:



                                           -3-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 227 filed 01/31/19       PageID.8255       Page 4 of
                                      7


        Consistent with the Court’s footnote 1, the Secretary does not intend
        to avail herself of Mr. Timmer’s privilege log at trial. The Secretary
        states further that, respectfully, the privileges asserted by nonparty,
        Mr. Timmer (as well as the records themselves), do not belong to the
        Secretary but to Mr. Timmer’s clients, and relate to communications
        between non-parties that occurred long before this litigation
        commenced. For the same reason, the Secretary also does not have
        the ability to waive those privileges (nor, logically, does Mr. Timmer
        have the ability to waive privileges belonging to his clients).

  ECF 172, PageID.7267, ¶ 4; ECF 213-1, PageID.8030–31, ¶ 4 (emphases added).

  The Secretary thus disclaimed any reliance on the Timmer privilege log.

        In its order granting the Plaintiffs’ privilege motion (ECF 216), this Court

  stated that “[i]n light of the Secretary’s failure to comply with the December 14,

  2018, Order, the Court deems the privilege waived as to the documents identified

  in Timmer’s privilege log” and ordered the Secretary to produce to the Plaintiffs

  and to the Court copies of the Timmer Documents. ECF 216, PageID.8126.

        The Secretary respectfully states that she has complied with the Court’s

  December 14 Order by her statement in the Proposed Supplement that she does not

  intend to avail herself of Timmer’s privilege log at trial, and that the privileges

  asserted by Timmer do not belong to the Secretary. See ECF 172, PageID.7267, ¶

  4; ECF 213-1, PageID.8030–31, ¶ 4. The December 14 Order required production

  of six binder copies of the Timmer Documents only in the event that the Secretary

  relied upon Timmer’s privilege assertions. See ECF 159, PageID.6338, ¶ 4, n.1.




                                          -4-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 227 filed 01/31/19      PageID.8256    Page 5 of
                                      7


  Since the Secretary disclaimed Timmer’s privilege log, no production of the

  documents by the Secretary should be required.

        Moreover, the Secretary and her counsel respectfully state that the

  documents as to which Timmer has asserted the attorney-client privilege belong to

  Timmer and are in the possession and control of Timmer and his counsel. Those

  documents and communications have not been shared with the current Secretary or

  her current counsel. Consequently, neither the Secretary nor her current attorneys

  possess copies of the Timmer Documents that she or her counsel could produce to

  the Court or Plaintiffs. The Secretary was not a party to those communications and

  has expressly disclaimed any privilege in the Timmer Documents. See ECF 172,

  PageID.7267, ¶ 4; ECF 213-1, PageID.8030–31, ¶ 4.

        After receiving the Court’s Privilege Order on January 29, 2019, counsel for

  the Secretary conferred with Timmer’s counsel at Dickinson Wright to determine

  whether Dickinson Wright would provide copies of the Timmer Documents to the

  Court and to Plaintiffs, as required by the Privilege Order. On January 30, 2019,

  counsel at Dickinson Wright informed the Secretary’s counsel at Miller Canfield

  that Mr. Timmer, though his counsel at Dickinson Wright, has agreed to produce

  the Timmer Documents per the Court’s Privilege Order.

        Since the Timmer Documents are not in the Secretary’s possession or

  control, and Timmer and his counsel have agreed to provide those documents in



                                         -5-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 227 filed 01/31/19          PageID.8257    Page 6 of
                                      7


  response to the Court’s order, the Secretary and her counsel respectfully submit

  that, for the reasons stated above, it would be impossible and unnecessary for the

  Secretary to also produce the Timmer Documents by the January 31, 2019,

  deadline set forth in the Court’s Privilege Order. The Secretary and her counsel,

  therefore, respectfully request that the Court refrain from enforcing its Privilege

  Order against the Secretary and her counsel.          Cf. Gascho v. Glob. Fitness

  Holdings, LLC, 875 F.3d 795, 802 (6th Cir. 2017), reh’g den. (Dec. 21, 2017), cert.

  den., 138 S. Ct. 2576 (2018) (stating that further sanctions would be unwarranted

  where party demonstrated “(1) it was unable to comply with the court’s order, (2)

  its inability to comply was not self-induced, and (3) it took ‘all reasonable steps’ to

  comply”); Elec. Workers Pension Tr. Fund of Local Union No. 58, IBEW v. Gary’s

  Elec. Serv. Co., 340 F.3d 373, 379 (6th Cir. 2003).

        Finally, the Secretary wishes to clarify the scope of the privilege at issue in

  this dispute. As explained in the Proposed Supplement and herein, the privilege

  asserted over the Timmer Documents belongs to Jeffrey Timmer as Dickinson

  Wright’s client, and Jeffrey Timmer is the individual who has asserted that

  privilege over the Timmer Documents. See Brigham & Women’s Hosp. Inc. v.

  Teva Pharm. USA, Inc., 707 F. Supp. 2d 463, 469–70 (D. Del. 2010).                The

  Secretary has never asserted the attorney-client privilege, or any privilege, over the

  Timmer Documents.       The Secretary was not involved in the communications



                                            -6-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 227 filed 01/31/19           PageID.8258    Page 7 of
                                      7


  comprising the Timmer Documents, and she has no interest or privilege to claim

  with respect to those documents. See Fausek v. White, 965 F.2d 126, 129 (6th Cir.

  1992). Thus, there is no “privilege [to be] waived as to the documents identified in

  Timmer’s privilege log” as relates to the Secretary.

                              Respectfully submitted,

                              MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.


                              By: /s/ Scott R. Eldridge
                                     Michael J. Hodge (P25146)
                                     Scott R. Eldridge (P66452)
                                     Erika L. Giroux (P81998)
                                     Attorneys for Defendant Secretary of State
                                     One Michigan Avenue, Suite 900
                                     Lansing, MI 48933
                                     (517) 487-2070
                                     hodge@millercanfield.com
                                     eldridge@millercanfield.com
                                     giroux@millercanfield.com
  Dated: January 31, 2019



                              CERTIFICATE OF SERVICE

           I hereby certify that on January 31, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using the ECF system, which will send

  notification of such filing to all counsel of record in this matter.

                                                         Respectfully submitted,

                                                         /s/ Scott R. Eldridge
  32881832.1\088888-04644




                                             -7-
